DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent No. 8,731,987) (hereinafter Chen) in view of Wu (Patent No. US 5,886,526).
	As per claims 1, 4-7, 11, 13-15 and 18, Chen teaches disposing an electromagnetic well measurement system into a wellbore, wherein the electromagnetic well measurement system comprises: an electromagnetic transmitter antenna, an electromagnetic receiver antenna, transmitting electromagnetic fields into a formation with the electromagnetic transmitter; measuring the electromagnetic fields with the electromagnetic receiver as measurements at a depth in the wellbore (see col. 1, line 50 through col. 2, line 16; col. 2, line 64 through col. 3, line 32; and Fig. 5, Examiner notes that transmitter and receivers comprise antennas); and generating a final inversion model image from the one or more results (see col. 6, line 66 through col. 7, line 8).
0 which is the initial estimate of the relative receiver positions (see col. 4, lines 26-31) and that the inverse problem is formulated as an optimization problem, and a corrected receiver geometry is formed that minimizes an objective function Φ(m) (see col. 5, line 2 through col. 6, line 10), Chen fails to explicitly teach forming initial models for the inversion process based on the measurements and performing an inversion, filtering an inversion solution, forming a solution database from the filtered inversion solutions, building a reference model; calculating a similarity between the reference model and one or more models in the solution database (see col. 5, lines 5-7); selecting one or more results from the solution database with the similarity larger than a threshold. 
Wu teaches forming initial models and building a reference model) by selecting initial model values of Rh, Rv, and Dip by producing discretized model values of Rh, Rv and Dip; comparing the measurement characteristics with model measurement characteristics obtained using a multiplicity of combinations of discretized model values (Examiner considers that these values are stored in a database); and selecting, as the initial model values, discretized model values based on the comparisons of the comparing step. This search for the initial model values is global in nature and is used to provide candidate model values that are close enough to the correct final solution so that the next more refined process of inversion is likely to converge to the correct final solution (Examiner considers this processing to be filtering inversion solution) rather than to another solution made possible by the complex (and not always orderly) nature of the relationships between the measured resistivities at various spacings and the anisotropic formation dip angle (see col. 3, line 60 through col. 4, line 8).
electromagnetic transmitter and electromagnetic receivers comprise antennas.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Wu’s teaching into Chen’s invention because it would provide a an initial model that a close enough solution so that the next more refined process of inversion is likely to converge to the correct final solution.  Therefore, accurate results would be attained in efficient manner. 
As per claims 2, 19 and 20, Chen further teaches that the reference model is a median, average, filtered results from the solution database, a prior information model, or a user defined model (see col. 4, lines 26-30, “prior knowledge”).
As per claim 3, 8-10, 12, 16 and 17, Chen further teaches minimizing the misfit by repeating the process of minimization until the target misfit is achieved (see col. 7, lines 1-9).  Chen fails to explicitly teach that the threshold is three times of a minimum misfit of the inversion results. 6.  However, setting the threshold to three times of a minimum misfit of the inversion results is an obvious matter of design choice.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Prior art
3.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Kriegshauser et al. [‘566] disclose an initial model is defined that includes the obtained model and vertical resistivities for the formations. In one embodiment of the invention, the vertical resistivities for the initial model are set equal to the horizontal resistivities. In 
Jing et al. [‘421] disclose a method for transforming electromagnetic survey data acquired from a subsurface region to a subsurface resistivity model indicative of hydrocarbon accumulations or lack thereof, said method comprising: (a) obtaining controlled-source electromagnetic or magnetotelluric data from a survey of the subsurface region at a plurality of non-zero frequencies; (b) obtaining geologic or geophysical information about the region, and extracting structure information about the subsurface region from it; (c) assuming an initial resistivity model of the subsurface region; and (d) starting with the initial resistivity model, numerically inverting the electromagnetic survey data, said inversion involving iterative minimization of an objective function and updating of the resistivity model, said objective function including a term measuring mismatch between model synthesized data and measured survey data, and another term being a diffusive regularization term that smoothes the resistivity model based at least partly on the structure information, thereby generating an improved, anisotropic resistivity model of the subsurface region.
Wang et al. [‘934] disclose a method to determine at least one formation property of a subterranean formation includes providing a downhole electromagnetic logging tool 
    Contact information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857